DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted January 27, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-10, 12-24, and 27-35 are currently pending.

Response to Arguments
2.	Applicant argues the objections to the drawings should be withdrawn because figures 1 and 2 include “components [that] may form the means of implementing novel features and/or concepts described throughout the application,” further stating “the specification… clearly integrates the components illustrated in Figs. 1 and 2 into novel concepts… thereby effectively causing Figs.1 and 2 to inherently illustrate that which is new” (Remarks, pp. 12-13). The Examiner has carefully considered this point, but respectfully disagrees.
The requirement to assign a “Prior Art” label is based on what is actually illustrated – “only that which is old is illustrated.” The figures of the instant application are exact duplications depicting nothing new. It is immaterial that there may be new features described in the disclosure that are applicable to the figures because none of these features are shown. The objections to the drawings are therefore maintained.
Applicant summarily states, for “reasons presented in the interview,” the prior art of record fails to teach: claim 1 (limitations at line 2 through line 9; claim 10 (all limitations); claim 16 (all limitations); and claim 24, (limitations at line 1 through line 10) (Remarks, pp. 13-14). The Examiner notes that these arguments (see also the Interview Summary mailed December 29, 2021; note Applicant’s agenda provided as an appendix) are a listing of limitations without further elaboration or reasoning. After careful review, the Examiner maintains the previously cited teachings as applicable to the claims, and/or has added citations to teachings regarding newly added limitations.
Drawings
3.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2011/0235602; U.S. Patent No. 9,942,852; U.S. Patent No. 10,045,394). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 & 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 4, 5, 9, 10, 12, 15-17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2017/0208638 (hereinafter “Baghel”) or, in the alternative, under 35 U.S.C. 103 as obvious over Baghel, or, in the alternative, Baghel modified by U.S. Publication No. 2020/0169956 (hereinafter “Sun”).

Regarding claims 1, 10, 16, 17, and 24: Baghel discloses a method of wireless communication performed by a source user equipment (UE), comprising: 
transmitting, via a sidelink channel, a first sidelink communication to a target UE (See, e.g., figures 5-6, [0010], [0050]-[0051], and [0057]-[0058]; a UE sends a first communication, such as a discovery message); 
receiving, based at least in part on transmitting the first sidelink communication to the target UE, a transmit power control command for a second sidelink communication, wherein the transmit power control command is received from a relay network entity that is not the target UE, and wherein the transmit power control command is not received via the sidelink channel (See, e.g., [0010], [0052]-[0053] and [0059]-[0061]; feedback includes a TPC command; note the eNB 504/604 serves as a relay network entity); and 
transmitting, via the sidelink channel and to the target UE, the second sidelink communication using a transmit power determined based at least in part on the transmit power control command (See, e.g., [0010], [0050]-[0053], and [0057]-[0061]; power is adjusted for further transmissions).
To the extent Baghel does not inherently teach the reception from a relay network entity that is not the target UE, Baghel nevertheless teaches this feature (See, e.g., [0007]; note the use of relays to extend coverage). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement relays when needed, in the system of Baghel, in order to extend coverage.
Alternatively, this feature is taught by Sun (See, e.g., [0553]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the relay functionality, in the system of Baghel, in order to extend coverage.
The rationale set forth above regarding the method of claim 1 is applicable to the methods and user equipment of claims 10, 16, 17, and 24, respectively.
Regarding claims 4, 23, and 27: Baghel alternatively modified by Sun further teaches wherein the relay network entity is another UE and the transmit power control command is received directly from the other UE (See, e.g., Baghel [0007]. See also Sun [0553]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and user equipment of claims 23 and 27, respectively.

Regarding claims 5 and 28: Baghel alternatively modified by Sun further teaches wherein the relay network entity is another UE and the transmit power control command is received from the other UE via a relay base station (See, e.g., Baghel [0007]. See also Sun [0553]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the user equipment of claim 28.

Regarding claim 9: Baghel alternatively modified by Sun further teaches wherein the relay network entity is a base station of a relay UE (See, e.g., Baghel [0007], [0050], [0051], and [0061]; note feedback via relay UEs and/or a relay eNB. See also Sun [0553]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

Regarding claim 12: Baghel alternatively modified by Sun further teaches wherein the network relay entity is a base station configured to relay the transmit power control command to the source UE based at least in part on the transmit power control information (See, e.g., Baghel [0007], [0050], [0051], and [0061]; note feedback via relay UEs and/or a relay eNB. See also Sun [0553]). The motivation for modification set forth above regarding claim 1 is applicable to claim 12.
Regarding claim 15: Baghel alternatively modified by Sun further teaches wherein the transmit power control command is transmitted to a network entity for relay to the source UE (See, e.g., Baghel [0007], [0050], [0051], and [0061]; note feedback via relay UEs and/or a relay eNB. See also Sun [0553]). The motivation for modification set forth above regarding claim 1 is applicable to claim 15.

10.	Claims 6, 7, 13, 14, 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, alternatively in view of Sun, and in further view of U.S. Publication No. 2018/0242265 (hereinafter “Larsson”).

Regarding claims 6, 13, 20, and 29: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 1. Baghel alternatively modified by Sun fails to explicitly state “wherein the transmit power control command is based at least in part on a sidelink reception quality of the first sidelink communication.” However, this feature is taught in Larsson (See, e.g., [0088] and [0089].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the measurement functionality, within the system of Baghel alternatively modified by Sun, in order to optimize transmit power control.
The rationale set forth above regarding the method of claim 6 is applicable to the methods and user equipment of claims 13, 20, and 29, respectively.

Regarding claims 7, 14, 21, and 30 Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 1. Baghel alternatively modified by Sun fails to explicitly state “wherein the transmit power control command is based at least in part on an interference measurement of the first sidelink communication.” However, this feature is taught in Larsson (See, e.g., [0088] and [0089].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the measurement functionality, within the system of Baghel alternatively modified by Sun, in order to optimize transmit power control.
The rationale set forth above regarding the method of claim 7 is applicable to the method and user equipment of claims 14, 21, and 30, respectively.

11.	Claims 8, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, alternatively in view of Sun, and in further view of U.S. Publication No. 2018/0035389 (hereinafter “Hessler”).

Regarding claims 8 and 22: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 1. Baghel alternatively modified by Sun further teaches or implies (See, e.g., Baghel [0051].), but fails to explicitly state wherein the transmit power control command is generated by the relay network entity based at least in part on one or more other transmit power control commands generated by one or more UEs based at least in part on the first sidelink communication. To the extent this feature is not inherent to the system of Baghel alternatively modified by Sun, it is nevertheless taught in Hessler (See, e.g., [0047]-[0049]; note TPC signaling and adjustments.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hessler, such as the TPC signaling and adjustment functionality, within the system of Baghel alternatively modified by Sun, in order to maintain power spectral density requirements.
The rationale set forth above regarding the method of claim 8 is applicable to the method of claim 28.

Regarding claim 18: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 16. Baghel alternatively modified by Sun further teaches or implies (by virtue of the relay operations), but  fails to explicitly state wherein the transmit power control information identifies a transmit power control command that is received from the target UE for relay to the source UE. To the extent this feature is not inherent to the system of Baghel alternatively modified by Sun, it is nevertheless taught in Hessler (See, e.g., [0047]-[0049]; note TPC signaling and adjustments.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hessler, such as the TPC signaling and adjustment functionality, within the system of Baghel alternatively modified by Sun, in order to maintain power spectral density requirements.

Regarding claim 19: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 16. Baghel alternatively modified by Sun further teaches or implies (by virtue of the relay operations), but  fails to explicitly state wherein the transmit power control information identifies a transmit power control command that is received from another UE that is not a-the target UE for relay to the source UE. To the extent this feature is not inherent to the system of Baghel alternatively modified by Sun, it is nevertheless taught in Hessler (See, e.g., [0047]-[0049]; note TPC signaling and adjustments.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hessler, such as the TPC signaling and adjustment functionality, within the system of Baghel alternatively modified by Sun, in order to maintain power spectral density requirements.
12.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel, alternatively in view of Sun, and in further view of the non-patent literature document titled Power Control and Power Sharing for V2X Sidelink (hereinafter R1-1903074)1.

Regarding claim 31: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 1. Baghel alternatively modified by Sun further teaches or implies “wherein the sidelink channel is between the source UE and the target UE, and wherein the source UE, the target UE, and the relay network entity enable closed-loop power control for sidelink communications via the sidelink channel” (by virtue of the feedback operations discussed therein), but fails to explicitly state closed-loop power control for sidelink communications. To the extent this feature is not inherent to Baghel modified by Sun, it is nevertheless taught by R1-1903074 (See, e.g., section 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R1-1903074, such as the feedback functionality, within the system of Baghel alternatively modified by Sun, in order to improve power control for V2X.

13.	Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, alternatively in view of Sun, and in further view of either U.S. Publication No. 2019/0349069 (hereinafter “Gandikota”) or U.S. Publication No. 2016/0192439 (hereinafter “Phuyal”).

Regarding claims 32, 34, and 35: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 1. Baghel alternatively modified by Sun further teaches or implies “wherein the transmit power control command is received from the relay network entity based at least in part on: resources of the target UE not being allocated for transmitting to the source UE, or the target UE not having sufficient transmit power to transmit the transmit power control command to the source UE” (note Baghel [0007]), but these features are not explicitly stated. However, these features are taught by Gandikota (See, e.g., [0027]-[0032] and [0041]-[0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Gandikota, such as the relaying/consideration functionality, within the system of Baghel alternatively modified by Sun, in order to conserve resources and/or extend coverage.
Alternatively, these features are taught by Phuyal (See, e.g., [0055]-[0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Phuyal, such as the relaying/consideration functionality, within the system of Baghel alternatively modified by Sun, in order to conserve resources and/or extend coverage.
The rationale set forth above regarding the method of claim 32 is applicable to the methods of claims 34 and 35.

14.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel, alternatively in view of Sun, and in further view of U.S. Publication No. 2015/037651 (hereinafter “Ryu”).

Regarding claim 33: Baghel alternatively modified by Sun substantially teaches the method as set forth above regarding claim 10. Baghel alternatively modified by Sun fails to explicitly state “wherein the transmit power control information identifies that the transmit power control information is associated with the UE based on identifying at least one of: scheduling information associated with the UE, or location information associated with the UE.” However, this feature is taught by Ryu (See, e.g., [0039]-[0045] and [0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Ryu, such as the relaying/consideration functionality, within the system of Baghel alternatively modified by Sun, in order to conserve resources and/or extend coverage.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted January 27, 2022 (Non-Patent Literature Documents, cite no. 002)